Citation Nr: 1616775	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected left knee osteoarthritis.

2. Entitlement to a rating in excess of 20 percent for service-connected left knee sprain with instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1993 to March 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Phoenix, Arizona, which denied a rating in excess of 10 percent for service-connected left knee sprain with osteoarthritis.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for service-connected left knee sprain with osteoarthritis.

The Appeals Management Center (AMC), in a May 2011 rating decision, increased the rating assigned to the Veteran's left knee disability to 20 percent, effective January 5, 2010, and captioned such as left knee strain with instability. The AMC assigned a separate 10 percent rating for left knee osteoarthritis, effective December 17, 2007, the date of the Veteran's claim.

In July 2010 and May 2014, this appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for additional development, including an examination. Unfortunately, another remand is needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's last VA examination of his left knee was in July 2014.  According to the Veteran's VA treatment records, he had surgery on his left knee in February 2015.  Therefore, a new VA examination is needed to determine the current severity of the service-connected left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for his left knee disabilities, dated May 2015 to the present, and associate them with the record.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disabilities. The VA examiner should be provided with a copy of the claims file, including this Remand. The VA examiner should note all relevant pathology and functional impairment; and all indicated tests, including x-ray examination, stability, and range-of-motion testing, should be conducted. 

3. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




